             Case 2:15-cv-01477-JLS Document 15 Filed 07/01/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JULIO CHRISTIAN,                             :
     Petitioner,                             :
                                             :
                        v.                   :       CIVIL ACTION NO. 15-CV-1477
                                             :
COMMONWEALTH OF PA, et al.,                  :
    Respondents.                             :

                                            ORDER

        AND NOW, this 1st day of July, 2020, in consideration of Petitioner Julio Christian’s

Motion for Relief from Judgment Under Fed. R. Civ. P. 60(b) (ECF No. 11), it is ORDERED

that:

        1.      The Motion is DISMISSED for lack of jurisdiction for the reasons set forth in the

Court’s Memorandum accompanying this Order.

        2.      A Certificate of Appealability is DENIED pursuant to 28 U.S.C. § 2253(c)

because reasonable jurists would not debate the propriety of this Court’s procedural ruling with

respect to these claims. See Slack v. McDaniel, 529 U.S. 473, 484 (2000).

                                             BY THE COURT:


                                             /s/ Jeffrey L. Schmehl
                                             JEFFREY L. SCHMEHL, J.
